                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

  THOMAS W. FARR,                             )
                                              )
               Plaintiff,                     )
                                              )
  v.                                          )      No.:   3:16-CV-387-TAV-HBG
                                              )
  DR. PAUL NINER,                             )
                                              )
               Defendant.                     )


                                  JUDGMENT ORDER

        For the reasons set forth in the memorandum opinion filed herewith, Defendant

  Dr. Niner’s motion for summary judgment [Doc. 151] is GRANTED, his motions in

  limine [Docs. 140, 141, 142, 143, 144] are DENIED as moot, and this action is

  DISMISSED with prejudice. Because the Court CERTIFIED in the memorandum

  opinion that any appeal from this dismissal would not be taken in good faith, should

  Plaintiff file a notice of appeal, he is DENIED leave to appeal in forma pauperis. See 28

  U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

        The Clerk is DIRECTED to close the file.

        ENTER:


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE


   ENTERED AS A JUDGMENT

        s/ John L. Medearis
        CLERK OF COURT



Case 3:16-cv-00387-TAV-HBG Document 156 Filed 01/19/21 Page 1 of 1 PageID #: 1303
